Citation Nr: 0118308	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for schizophrenia.  


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
August 1977.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The veteran was scheduled for 
a travel board hearing in March 2001, but failed to report.  
He has not requested that the hearing be rescheduled.

REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In reviewing the veteran's service medical records, the Board 
notes that in July 1977, the veteran complained of feeling as 
if he were hypnotized or on drugs that people were slipping 
to him.  Additionally, the veteran complained of being 
persecuted by people on the USS Concord (AFS-5), his ship, 
and that he was being followed by the U.S. government because 
of his top secret clearance.  A medical doctor reported that 
the veteran did not appear to have any true form of paranoia.  
It was felt that the veteran was fabricating such stories for 
purposes of manipulation, as a result of his being denied re-
enlistment and reassignment near his hometown.  The following 
month, August 1977, the same military doctor reported that 
the veteran had periods of ups and downs, and was becoming 
increasingly paranoid.  

VA outpatient treatment records reflect a diagnosis of 
schizophrenia in 1986 and later, but there is no earlier post 
service medical evidence showing such a diagnosis. The VA 
outpatient records also document the veteran's report that he 
was in receipt of social security benefits.  In this 
instance, the record before the Board does not include 
records from the Social Security Administration (SSA).  Given 
that the veteran currently seeks service connection for 
schizophrenia, his SSA records may contain evidence relevant 
to the issue currently on appeal. 

The Board also notes that the veteran failed to report for a 
VA examination scheduled in response to his claim for service 
connection for schizophrenia.  Since further development of 
the record is required, the Board believes that the veteran 
should be afforded another opportunity to undergo a VA 
psychiatric examination.  

Finally, the Board notes that the veteran's cooperation with 
all these requests is essential.  Given the veteran's failure 
to cooperate in the past, the Board emphasizes that the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet.App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  

In light of these circumstances, the veteran's claim for 
service connection for schizophrenia is REMANDED to the RO 
for the following action:

1.  After obtaining any necessary 
information from the veteran, the RO 
should obtain from the SSA a copy of the 
decision awarding the veteran SSA 
disability benefits, a copy of the record 
upon which the decision was based and a 
copy of records pertaining to any 
subsequent disability determinations for 
the veteran. 

2.  The RO request the veteran to provide 
the names, addresses and approximate 
dates of treatment or evaluation for all 
health care providers who have treated or 
evaluated him for any psychiatric 
disorder since his discharge from 
service.  When the requested information 
and any necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already of record.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of the 
outstanding records.  

4.  The veteran should then be scheduled 
for a VA examination by a psychiatrist to 
determine the extent and etiology of his 
schizophrenia.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based upon the examination 
results and a review of the claims 
folders, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
schizophrenia was present in service, 
manifested within one year of the 
veteran's discharge from service or 
caused by service.  The rationale for all 
opinions expressed must also be provided.  

5.  Upon completion of the development of 
the record requested by the Board and any 
other development the RO determines is 
required to comply with the notice and 
duty to assist provisions of the VCAA, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



